Case 1:18-cv-00477-LEK-RT Document 151 Filed 04/08/20 Page 1 of 1                  PageID #: 2190

                                   MINUTE ORDER



   CASE NUMBER:             CIVIL NO. 18-00477 LEK-RT
   CASE NAME:               A.B. et al., v Hawaii State Department of Education et al.,


         JUDGE:       Leslie E. Kobayashi            DATE:             4/8/2020


  COURT ACTION: EO: COURT ORDER STAYING AND ADMINISTRATIVELY
  CLOSING CASE

          On May 3, 2019, Plaintiffs A.B., by her parents and next friends, C.B. and D.B.;
  and T.T., by her parents and next friends, K.T. and S.T. (“Plaintiffs”), filed their Motion
  for Class Certification. [Dkt. no. 59.] The term “Plaintiffs” now also includes Plaintiff
  A.M.B., by her parents and next friends, C.B. and D.B., who was added as a party after
  the filing of the Motion for Class Certification. See First Amended Complaint for
  Declaratory and Injunctive Relief, filed 6/20/19 (dkt. no. 88), at ¶ 12. On December 31,
  2019, this Court issued its Order Denying Plaintiffs’ Motion for Class Certification
  (“12/31/19 Order”). [Dkt. no. 143.] On January 14, 2020, this Court received from the
  Ninth Circuit Court of Appeals an acknowledgment of Plaintiffs’ petition for permission
  to appeal the 12/31/19 Order (“Petition”). [Dkt. no. 145.] On March 31, 2020, the Ninth
  Circuit granted the Petition. [Dkt. no. 150.]

          In light of the pending interlocutory appeal, this Court HEREBY STAYS this case
  and DIRECTS the Clerk’s Office to close this case administratively. The closure of this
  case is simply for administrative purposes and has no effect on the procedural or
  substantive rights of any party. In particular, this Court explicitly notes that the
  administrative closure neither affects nor changes the filing date of this litigation in terms
  of the statute of limitations or for any other purpose.

         After the mandate has been issued following the resolution of the Ninth Circuit
  appeal, or after there has been any other action by the Ninth Circuit that constitutes a
  resolution of the appeal, this Court will schedule a status conference to reset the trial date
  and other deadlines. However, any deadlines that expired prior to the appeal will remain
  closed unless the party seeking to reopen a closed deadline establishes good cause.

         IT IS SO ORDERED.

  Submitted by: Agalelei Elkington, Courtroom Manager
